UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4681



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW JOHN WIGGINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-99-199-6-1)


Submitted:   January 15, 2003             Decided:   January 29, 2003


Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Edward H. Weis,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant.   Kasey Warner, United States Attorney, Stephanie D.
Thacker, Special Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Matthew   John   Wiggins    appeals   the   district   court’s   order

revoking his term of supervised release and sentencing him to

twelve months imprisonment, followed by twenty-four months of

supervised release, to include home detention.             Wiggins contends

that his sentence exceeds the statutory maximum provided by 18

U.S.C. § 3583(e)(3) (2000).           We find that the district court

properly sentenced Wiggins within the statutory maximum. See United

States v. Hager, 288 F.3d 136 (4th Cir.) (holding that a defendant

does not receive credit against the maximum revocation prison term

for time previously spent on home detention), cert. denied, 71

U.S.L.W. 3265 (U.S. Oct. 15, 2002) (No. 02-6167).

       Accordingly, we affirm Wiggins’ sentence.           We dispense with

oral   argument    because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                      2